Citation Nr: 0700182	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  98-15 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an upper respiratory 
condition to include chronic sinusitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July 1973, and 
from January 1979 to October 1982.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New York, New York, that denied the benefit 
sought on appeal.  


REMAND

In June 1997, the veteran filed a claim for service 
connection for problems with his sinuses.  To establish 
service connection, the veteran must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §3.303(a).  A preliminary review of the 
record discloses a need for further development because 
service medical records necessary to decide the veteran's 
claim are missing from the claims file.  

The veteran claims his respiratory condition was incurred in 
or aggravated by his exposure to jet fuel and time spent in 
closed hangars while serving in the Army.  The veteran's 
enlistment examinations in both 1973 and 1979 did not reveal 
any problems with his sinuses, or ear, nose, or throat 
trouble.  The service medical records associated with the 
file also do not contain references to any such problems.  
However, in August 2004, P. Stine, M.D. diagnosed the veteran 
with chronic rhinitis with epistaxis, and in November 2002 
Dr. Stine diagnosed him with chronic sinusitis.  A January 
1999 treatment note from the Bronx VAMC indicates the veteran 
has minimal mucosal thickening in the left maxillary and left 
sphenoid sinus.  December 1998 treatment records from Ear, 
Nose, and Throat Associates, P.C. contain diagnoses of 
chronic sinusitis.
In September 1997 the RO denied service connection for the 
veteran's respiratory condition, finding no in-service 
incurrence or aggravation of the condition.  In September 
2005 the Board remanded the matter for records from Tripler 
Army Hospital (now Medical Center) from 1982.  These records 
were subsequently requested but none were found.

In July 2006 the veteran's representative submitted VA Form 
21-4138, indicating the veteran's sinus trouble began in 1979 
at Fort Campbell, Kentucky.  While VA requested records from 
Army Hospital at Fort Campbell, Kentucky for January 1980 
through December 1980, the file does not indicate records 
were requested for 1979.  These records, if they exist, are 
necessary in deciding the veteran's claim.

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice and assistance requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Notice 
needs to be provided to the veteran in this regard. 

Of note, the veteran's representative seeks a VA examination 
in this matter, contending the veteran did not receive notice 
of a May 2006 examination until after the examination date 
had passed.  The Board does not find evidence of an 
examination scheduled for May 2006 in the claims file, and 
does not find an examination to be necessary in the 
adjudication of this matter at this point in the appeals 
process.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case at this time.  

For these reasons, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action, and VA will notify the veteran if further 
action is required on his part: 

1.	Request records from the Army Hospital 
in Fort Campbell, Kentucky showing 
treatment or testing for any upper 
respiratory condition, including 
sinusitis, in 1979.  Alternatively, if 
it will expedite development, obtain 
the veteran's personnel records to 
find out when in 1979 he was stationed 
at Fort Campbell and limit the request 
to that period.

2.	Provide the veteran with proper notice 
of the information or evidence needed 
to establish a disability rating 
and/or effective date for the claims 
on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2005).  

3.	Take whatever appropriate 
developmental action that any evidence 
that is received suggests.  After all 
of the above actions have been 
completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate 
time to respond, readjudicate his 
claim.  If the claim remains denied, 
issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within 
which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


